Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 07/29/2020; and IDS filed on 07/10/2020.
Claims 7-8, 11 have been amended.
Claim 14 has been added.
Claims 1, 3, 6 have been cancelled.
Claims 7-14 are pending in the instant application.
Claims 7-13 have been previously withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TALTON (US 2010/0129448).
	TALTON teaches an aqueous hydrogel (see title) composition comprising of: doxycycline (see [0053]); carboxy methylcellulose (see [0053); glycerol (see [0053]); citric acid (see [0053]); pH stabilizer (see [0014]); water (see [0014]; and [0053]), which reads on aqueous; dispersion of particles of doxycycline chelated with calcium in the amount of 0.1, 1 and 3% (see [0053]), wherein the particles have a diameter of less than 100um (see [0014] and [0055). Additional disclosures include: autoclaving the CMC (see [0054]), which is the carboxy-methyl-cellulose carrier, the doxycycline suspension was made at temperature between 40-50 degree Celsius (see [0054]); topical application to skin (see abstract). 
	Note, Applicant’s limitation of “less than 0.5 weight % 4-epidoxycycline” would include 0%.
Note, TALTON does not disclose 4-epidoxycycline in the composition or a yellow or brown color after a year of storage; however; TALTON’s composition has all the ingredients as claimed by Applicant; thus, TALTON’s composition would inherently have the same chemical/physical properties as claimed by Applicant.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TALTON (US 2010/0129448) in view of POWER et al (US 2012/0028929).
	TALTON teaches an aqueous hydrogel (see title) composition comprising of: doxycycline (see [0053]); carboxy methylcellulose (see [0053); glycerol (see [0053]); citric acid (see [0053]); pH stabilizer (see [0014]); water (see [0014]; and [0053]), which reads on aqueous; dispersion of particles of doxycycline chelated with calcium in the amount of 0.1, 1 and 3% (see [0053]), wherein the particles have a diameter of less than 100um (see [0014] and [0055). Additional disclosures include: autoclaving the CMC (see [0054]), which is the carboxy-methyl-cellulose carrier, then doxycycline suspension was made at temperature between 40-50 degree Celsius (see [0054]); topical application to skin (see abstract).
	TALTON does not disclose 4-epidoxycycline degradation in the composition or a yellow or brown discoloration after a year of storage.
	POWER teaches tetracycline, such as doxycycline under oxidative degradation and epimerization (see [0091]) and degrades to 4-epidoxycycline (see [0036]), wherein the rate of doxycycline epimerization (degradation) increased with temperature and time (see [0092]), wherein minor improvements include: (i) sparging water with nitrogen prior to addition of doxycycline (ii) reducing the water temperature prior to addition of the drug, and (iii) heating the water to 50C prior to adding hydroxypropyl methylcellulose (see [0097]), which is a cellulose. Additional disclosure include: doxycycline in solution starts 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate (i) sparging water with nitrogen prior to addition of doxycycline and/or (ii) reducing the water temperature prior to addition of the drug, and/or (iii) heating the water to 50C prior to adding the carboxy-methylcellulose, which would inherently result in having the same chemical/physical properties as claimed by Applicant, since Applicant’s specification disclosed heating the cellulose at a lower temperature of 50C and 70C resulted in the lower amount of degradation (see Applicant’s example). The person of ordinary skill in the art would have been motivated to make those modifications, because it would decrease the amount of 4-epidoxycycline degradation, and reasonably would have expected success because both references dealt with doxycycline.
	
Response to Arguments
	Applicant argues that the Office admits that Talton does not disclose 4-epidoxycycline degradation in the composition or a yellow/brown color. See OA at 6 para. 3. Neither POWER nor YE overcome this deficiency. YE is not relevant to the current claims and POWER fails to teach or suggest to one skilled in the art Applicant's discovery that "the composition is a yellow color when the composition contains an amount of 4-epidoxycycline less than 0.5 weight%", or "the composition is a brown color when the composition contains an amount of 4-epidoxycycline greater than 0.5 weight%. See claim 14. POWER describes a color change of doxycycline solutions from clear to brown in Example 1. See [0088] and Table 4. Example 2 of POWER describes formation of 4-epidoxycycline at low concentrations of 0.0019%. See [0091-0094]. This is significantly below the Applicant's claimed ranges (0.1 to 3%) that elicit either a yellow or brown color depending on the amount of 4-epidoxycycline present in the composition. Applicant sees yellow because of significantly higher concentrations of 4-epidoxycycline.
	The Examiner finds this argument unpersuasive, because POWER teaches the rate of doxycycline epimerization (degradation) increased with temperature and time (see [0092]), wherein POWER’s teaching is not limited by the Example 2, which uses 0.025% of doxycycline. The amount of degradation would obviously be higher if the Example used a higher amount of doxycycline as the start amount or if the temperature was increased.
	Applicant argues that it is clear from at least POWER that degradation that causes the appearance of 4-epidoxycycline and other compounds is highly dependent on temperatures, pH, glycerin, antioxidants, chelating agents, and other conditions/materials. See, POWER, e.g., [0088-0086]. Thus, one change in any of the above parameters would be expected to affect the degradation of doxycycline solutions, and therefore the amount of 4-epidoxycycline produced or present. Applicant's discovery of a relationship between the presence of 4-epidoxycycline and the stability of doxycycline solutions based on a yellow and brown color is not taught or otherwise suggested by POWER. POWER's further teaching of the formation of 4-epidoxycycline at low concentrations of 0.0019% is a teaching away from Applicant's claimed invention.
	The Examiner finds this argument unpersuasive, because the discoloration is naturally occurring from the amount of degradation, wherein POWER teaches doxycycline in solution starts out as a clear and colorless liquid, but degradation results in the browning of the solution (see [0088]). Additionally, as discussed above, POWER is 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618